Case 1:19-cv-01899-GBD-SLC Document 52 Filed 07/20/20 Page 1 of1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEDRA DE LA ROSA,

 

 

 

Plaintiff,

 

 

-against- : ORDER

PINKO RETAIL LLC; VALROGE 19 Civ. 1899 (GBD) (SLC)

CORPORATION,

Defendants.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: July 20, 2020
New York, New York

SO ORDERED.

Gnsay. B Dow

EHOR B. DANIELS
ited States District Judge

 

 

 

 
